DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 and 27-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As to claims 1, 10, 18, and 27, the phrase “at a temperature below a melt temperature of the high melt temperature thermoplastic resin” (or similar phrase recited in the other independent claims) is not supported by the original specification.  Other claims are rejected by dependence.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 7-8, 10, 18, 20, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Naumann (US 20140131917) in view of Cogswell (US 5,066,536) and Evans (US 20060048881).
As to claims 1, 10, 18, and 27, Naumann teaches depositing an adhesive (18) onto only portions of a thermoplastic composite prepreg tape (12, semifinished product layers) in a pattern that meets the minimum amount required to facilitate tack.  This deposition would obviously occur at a temperature below the melt temperature of the tape in view of the “fusing-on” language in [0013] since “fusing-on” of a second material does not melt the tape (semifinished product layers).   Naumann teaches assembling the preform by tacking the prepreg tapes together ([0037]) and maintaining registration of the prepreg tape (Fig. 1).  Naumann further teaches shearing the composite plies relative to each other ([0037], sliding) and consolidating/forming the composite plies into a desired shape (Fig. 1, item 26).
Naumann is silent to:
(a) a low melt temperature thermoplastic and a high melt temperature thermoplastic composite, and 
(b) tacking by melting a portion of the thermoplastic immediately ahead of a compaction roller compressing the first strip onto the second strip.
However, these features would be obvious for the following reasons:
(a) Cogswell teaches a process of making a thermoplastic composite preform (Abstract, line 1) comprising applying a low melt temperature thermoplastic on surfaces of higher melt temperature thermoplastic composite plies (Abstract, lines 7-8; 4:28).  It would have been prima 
(b) Evans teaches tacking by melting a portion ([0017]) of the thermoplastic (22) on the surface of a composite material (12) immediately ahead of a compaction roller compressing the first strip onto the second strip (Figure).  It would have been prima facie obvious to incorporate this feature from Evans into Naumann because Naumann already teaches/suggests bonding of layers together ([0037]) and Evans provides a process for bonding composite layers together.
As to claims 2-4 and 7-8, Naumann applies the adhesive to each of the plies (Fig. 1, item 18) in a particular shape and what is interpreted to be a continuous pattern that facilitates forming into a desired shape (Fig. 1, item 26).  Cogswell provides the low melting temperature material.  Evans provides a step of heating with a laser to tack weld overlapping layers together, which would obviously require heating to a melt temperature.  As to claims 14 and 17, Naumann in view of Evans provides heating by directing energy to the surface (Evans, item 26 and 22) which would obviously require melting the material on the surface while laying up the strips. As to claims 15 and 16, Naumann heats to 400 C ([0042]), which would obviously melt both the adhesive and the thermoplastic composite layers, before compacting the preform (Fig. 1, items 14, 26).  As to claim 20, Naumann’s phrase “fusing-on” is interpreted to heat the adhesive to its melt temperature.  As to claim 28, Naumann minimizes the amount of adhesive used to achieve tack between plies.


Claims 5-6, 9, 11-13, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Naumann (US 20140131917) in view of Cogswell (US 5,066,536) and Evans (US 20060048881), and further in view of Black (US 5,476,627).  Naumann, Cogswell, and Evans teach the subject matter of claim 1, 10, 18, 20 and 27 above under 35 U.S.C. 103.
As to claims 5 and 9, Naumann is silent to a molten stream in claims 5 and 9.  However, Black teaches that a quantity of “fluid resin” material may be deposited as a bead on a fabric for tackifying and layup (Abstract), and this bead of fluid resin meets the claimed molten stream.  It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to incorporate this feature from Black into the modified Naumann process because Naumann provides a patterned adhesive configuration formed by “fusing-on” ([0038]), and one would have recognized beads as an obvious process for producing a fused-on adhesive.  As to claim 6, Evans provides the subject matter of claim 6 since it heats the interface with a laser, including heating the low melt temperature layer (22) while laying down the tape (12, 20).  As to claims 11-12 and 19, Naumann is silent to spraying or streaming.  However, Black teaches a process interpreted to be spraying or streaming.  It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to incorporate this feature from Black into the modified Naumann process because Naumann provides a patterned adhesive configuration, and one would have recognized the Black spraying process to be an obvious process for forming the patterned adhesive of Naumann.  As to claim 13, Naumann is silent to the cooling, but Black is interpreted to provide a step of cooling between application (Fig. 2, item 11) and spooling (21).  This feature would have been obvious for the same reasons set forth above.  As to claim 21, Evans appears to be silent to cooling and reeling.  However, Black teaches that a quantity of “fluid resin” material may be deposited as a bead on a fabric for tackifying and layup (Abstract).  .

Response to Arguments
Applicant's arguments filed January 18, 2022 have been fully considered but they are not persuasive or are moot in view of the new grounds of rejection above.
The arguments regarding Cogswell on pages 12 and 13 are noted.  However, in the manner applied in the current rejection, Naumann provides an adhesive applied in a limited area.  Cogswell provides a relative melt temperature difference, and the Examiner maintains that a lower melt temperature adhesive surface layer would be obvious over Naumann and Cogswell.
Arguments regarding Black on page 13 are noted.  Most arguments are believed to be moot over the new grounds of rejection, but the Examiner maintains that Black provides a molten stream or spray. The claimed particles are always part of a list of alternatives.
The request for rejoinder is noted, but at this point the restriction is maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742